ACCEPTED
                                                                                                           14-17-00532-CV
                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                        5/14/2018 11:03 AM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                    CLERK




                                                                                         FILED IN
                                                                                  14th COURT OF APPEALS
 T. MARC CALVERT                                                                     HOUSTON, TEXAS
 BOARD CERTIFIED PERSONAL INJURY TRIAL LAW                                        5/14/2018 11:03:56 AM
 TEXAS BOARD OF LEGAL SPECIALIZATION
                                                                                  CHRISTOPHER A. PRINE
                                                                                           Clerk
                                                 May 14, 2018


 Christopher A. Prine, Clerk of the Court
 Fourteenth Court of Appeals
 301 Fannin, Room 245
 Houston, Texas 77002

 Re:     Court of Appeals Number             :     14-17-00532-CV
         Trial Court Case Number             :     2016-33632

 Style: Darnell Pettway, MD v. Maria Olvera

 Dear Sir:

         Please be advised that I designate the following weeks as my vacation schedule for 2018:

                August 6, 2018 – August 10, 2018;
                August 13, 2018 – August 17, 2018;
                August 20, 2018 – August 24, 2018; and
                August 27, 2018 – August 31, 2018.

         I would request that no hearings, depositions or trial be scheduled during this time

                                                            Sincerely,

                                                            CALVERT & ASSOCIATES



                                                            T. Marc Calvert
 cc:

 Kirk L Pittard
 Peter M. Kelly
 Morgan A. McPheeters
 Kelly, Durham & Pittard, LLP
 PO Box 224626



Phone (713) 290-0272
Fax   (713) 290-0277      |    Email
                               Web
                                       calvertfirm@calvertfirm.com
                                       www.calvertfirm.com           |   Mailing 15201 Mason Road, Suite 350
                                                                         Address Cypress, Texas 77433
Christopher A. Prine, Clerk of the Court
May 14, 2018
Page 2


Corey S. Gomel
Gomel & Associates, P.C.
1177 West Loop South, Suite 1400
Houston, Texas 77027

TMC/cjs
14th Court of Appeals – 2018 Vacation Letter